NOT FOR PUBLICATION                            FILED
                      UNITED STATES COURT OF APPEALS                         DEC 5 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT



 FOREST GROVE SCHOOL DISTRICT,                     No.    14-35552

                   Plaintiff-Appellee,             D.C. No. 3:12-cv-01837-AC

   v.
                                                   MEMORANDUM*
 STUDENT,

                   Defendant-Appellant.

                     Appeal from the United States District Court
                              for the District of Oregon
                     John V. Acosta, Magistrate Judge, Presiding

                           Submitted November 10, 2016**
                                  Portland, Oregon

Before: McKEOWN and W. FLETCHER, Circuit Judges, and DORSEY,***
District Judge.

        Student appeals the district court’s order reversing in part a decision by the



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
              The Honorable Jennifer A. Dorsey, United States District Judge for
the District of Nevada, sitting by designation.
administrative law judge (“ALJ”) related to special education services provided by

Forest Grove School District (“the School District”) under the Individuals with

Disabilities Education Act (“IDEA”), 20 U.S.C. § 1400, et seq. The excerpts of

record in this case are sealed, so our disposition does not repeat the facts, which are

known to the parties. We review for clear error the district court’s findings of fact,

and we review de novo the appropriateness of an education program. Gregory K.

v. Longview Sch. Dist., 811 F.2d 1307, 1310 (9th Cir. 1987). We affirm.

      The IDEA provides federal funding to assist state and local agencies with

educating disabled children, but funding is conditioned on compliance with certain

goals and procedures. N.B. v. Hellgate Elementary Sch. Dist. ex rel. Bd. of Dirs.,

541 F.3d 1202, 1207 (9th Cir. 2008); 20 U.S.C. § 1400. The ultimate goal of the

IDEA is to ensure that children with disabilities receive a “free appropriate public

education” by providing special education and related services to meet each child’s

unique needs and prepare each child for the future. 20 U.S.C. § 1400(d)(1)(A).

      As a threshold matter, Student challenges the district court’s determination

that the ALJ’s opinion was entitled little deference. We agree with the district

court that the ALJ’s opinion is entitled to little deference in this instance because it

is not “thorough and careful”: for example, the ALJ’s analysis is dominated by

                                           2
block quotations from various documents and legal standards; lacks detailed

discussion of witness testimony, especially of expert witness testimony; and fails

to consider the record as a whole. See Union Sch. Dist. v. Smith, 15 F.3d 1519,

1524 (9th Cir. 1994).

      School districts must comply with the IDEA’s procedural and substantive

requirements. Bd. of Educ. of Hendrick Hudson Cent. Sch. Dist. v. Rowley, 458
U.S. 176, 206–07 (1982). When determining whether a school district failed to

provide a student with a free appropriate public education, the court must inquire

first into whether the district complied with the IDEA’s procedural requirements

and, then, whether the student’s individualized education plan was “reasonably

calculated to enable the child to receive educational benefits.” Id. Student argues

that the School District violated her procedural and substantive rights under the

IDEA.

      To show harm, procedural inadequacies generally must result in the loss of

an educational opportunity or seriously infringe the parents’ opportunity to

participate in the formulation of a student’s individualized education plan. L.M. v.

Capistrano Unified Sch. Dist., 556 F.3d 900, 909 (9th Cir. 2008). Even assuming

that the School District did not comply strictly with IDEA procedures, Student has

                                          3
not shown that the failure to provide prior written notice, reevaluate her mental

health, conduct age-appropriate transition assessments, or provide progress reports

affected her or her parents’ substantive rights. The School District also did not

commit procedural error when determining Student’s class placement, because the

record reflects that Student’s parents actively participated in the formation of her

individualized education plan and that the School District adjusted Student’s

services at times after input from her parents and others, considered Student’s

various educational options, and substantiated its decisions with evidence and

evaluations. See K.D. ex rel. C.L. v. Dep’t of Educ., 665 F.3d 1110, 1123 (9th Cir.

2011); J.L. v. Mercer Island Sch. Dist., 592 F.3d 938, 952 (9th Cir. 2009).

      Likewise, the School District did not violate Student’s substantive rights. A

school district provides a free appropriate public education if it: “(1) addresses the

child’s unique needs, (2) provides adequate support services so the child can take

advantage of the educational opportunities, and (3) is in accord with the [child’s]

individualized education program.” Capistrano Unified Sch. Dist. v. Wartenberg

ex rel. Wartenberg, 59 F.3d 884, 893 (9th Cir. 1995). Notably, an “appropriate”

public education need not be the “absolutely best;” it must only provide “a basic

floor of opportunity” that is “individually designed to provide individual benefit.”

                                           4
See Gregory K., 811 F.2d at 1314 (quoting Rowley, 458 U.S. at 197 n.21, 200–01).

Even under a higher standard than suggested in Gregory K., Student has not shown

that the School District failed to provide her with a free appropriate public

education.

      Here, Student’s individualized education plan contained concrete

measurements of Student’s progress; Student’s May 2009 and April 2010 plans

appropriately addressed her anxiety; and Student’s supposed lack of progress is not

entirely supported by the record and, where it is, did not result in the denial of free

appropriate public education. See id. Likewise, the School District was not

required to conform all of Student’s classes to her parents’ preferred teaching

method. Id. To the extent Student’s March 2011 and November 2011 transition

plans were not based on age-appropriate assessments under 20 U.S.C.

§ 1414(d)(1)(A)(i)(VIII)(aa), any claimed error did not deny Student a free

appropriate public education because the two transition plans were years from

Student’s graduation date and sufficiently focused on the development of Student’s

post-secondary skills. See Gregory K., 811 F.2d at 1314. Additionally, Student’s

class placement appropriately balanced her educational limitations and goals,

Student’s socialization and other non-academic needs, the effect that Student’s

                                           5
preferred teaching style would have had on other students, and the costs to the

School District. See Sacramento City Unified Sch. Dist., Bd. of Educ. v. Rachel H.

ex rel. Holland, 14 F.3d 1398, 1404 (9th Cir. 1994).

      AFFIRMED.




                                         6